COXE, District Judge.
Holmes Rider, tlie father of the bankrupt, proved a claim for $2,600.74. On motion of certain creditors the allowance of the claim was reopened and the question of its validity was carefully investigated by the referee, who finds the claim to be a valid and subsisting one. The matter is brought here upon a motion to expunge and upon exceptions to the findings of the referee, who has certified the question under general order No. 27 (89 Fed. xi.), and rule No. 23 of this court. Section 57 of the act, general order No. 21 (89 Fed. ix,), and rule No. 20 of this court, were intended to vest, and do vest, a wide discretion with the referee in the al*812lowance and disallowance oí claims. This is as it should he, and the judge will not interfere with a decision of the- referee upon questions of fact unless convinced that it is manifestly against the weight of evidence. The referee has the advantage of seeing the witnesses and, with the knowledge gained from the general administration of the estate and everyday contact with the parties, he is far more competent than the judge to determine these questions correctly. It would he an intolerable burden upon lawyers and laymen alike were a practice encouraged which permits an appeal to the judge whenever a dispute arises upon the facts over the amount at which a creditor’s- claim is allowed. In the present instance the principal accusation . against the claim is based upon the relationship of father and son existing between the bankrupt and the creditor. This fact demanded closer scrutiny than is required in the case of ordinary claims and such an examination appears to have been given by the referee. He reports that he is convinced that the claim is a bona fide one and represents money actually loaned to the bankrupt. Against the positive testimony of the bankrupt and the credit- or are placed certain inconsequential variances in the proof, by which it is sought to strengthen the presumption of fraud which the contesting creditors insist arises from the existing relationship. The court would not be warranted in overthrowing the referee’s conclusion upon such unsubstantial grounds. It is enough that the referee after a thorough examination discovered no fraud and believes the claim to be genuine. The application to expunge is denied.